DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the elected species in the reply filed on 5/9/2022 is acknowledged.  The traversal is on the ground(s) that no serious burden would be imposed on the Examiner if all the claimed species were examined on the merits.  This is not found persuasive because each chemical agent possesses a distinct structure and as a result a distinct function.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 16-33 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 and 8/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The methods of claims 16 and 25 recite the isolation of influenza virus particles and/or influenza virus proteins from MDCK cells, however, these methods do not require that the MDCK cells are infected with the virus prior to harvesting said virus or proteins.  Furthermore, claims 19, 20, 28 and 29 alter claim that the MDCK cells are infected with influenza viruses.  Therefore, it is suggested that claims 16 and 25 be amended to require that the MDCK cells are infected with influenza virus prior to harvesting of the viruses and/or viral proteins.  

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lotteau et al. (WO/2012/136852) and Kumaki et al. (Future Virology, 2012, Vol. 7, No. 8, pages 801-818).

The claimed invention is drawn to a method for producing influenza virus particles and/or influenza virus proteins from MDCK cells comprising: 
growing or culturing the MDCK cells for a duration of time, at least a portion of which is carried out in the presence of pitavastatin; 
harvesting the influenza virus particles and/or influenza virus proteins from the MDCK cells; and 
formulating the influenza virus particles and/or influenza virus proteins into a pharmaceutical composition.
	The chemical agent has a concentration of 0.001 uM to 10 uM in culture or of 0.05 uM or less in culture.
The MDCK cells are infected with an influenza virus or at least one chemical agent is added concurrently with influenza virus inoculation of the MDCK cells.
The influenza virus particles and influenza virus proteins produced by the MDCK cells are selected from influenza virus particles, split influenza virions, or influenza virus glycoproteins.
The influenza virus glycoproteins are hemagglutinins.
The yield of the influenza virus particles and influenza virus proteins produced is increased at least 1.5-fold compared to a control, as measured by ELISA.
The at least one chemical agent is fluvastatin or pitavastatin or isomers thereof.

The Prior Art
Lotteau et al. teach the culturing of influenza viruses in the presence of molecules in order to potentially increase the replication capacity of the viruses, which would be increased relative to the virus not cultured in the presence of the molecules, thereby rendering obvious the 1.5 fold increase as detected with an ELISA. [see abstract and pages 4 and 5]  An example of the molecules to be used is Simvastatin, which is a statin. [see pages 4 and 8]  Lotteau et al. also teach that the culturing of their influenza viruses can be carried out in MDCK cells. [see page 6]  It is also taught that the molecules tested can be in the concentration of 1nm to 1mM. [see page 8]  Lotteau et al. also teach that the goal of the claimed method is to produce vaccines using the cultured influenza viruses.  Such as inactivated influenza viruses, subvirion viruses, or vaccines based on the HA and NA proteins of influenza viruses. [see page 10]  
However, Lotteau et al. do not teach the use of pitavastatin during the production of influenza viruses or influenza proteins.  

Kumaki et al. teach the use of statins during an experiment in which viral inhibition of different influenza A viruses in vivo were tested.  Examples of the statins tested were simvastatin and pitavastatin.  Figure 8 summarizes the survival rates of mice exposed to an influenza A virus when either simvastatin or pitavastatin were administered.  Some mice receiving the lower dosage of both statins survived longer compared to the higher dosage.  Therefore, Kumaki et al. teach that both statins had some level of anti-viral effect, but not absolute viral inhibition.  

	It would have been obvious to one of ordinary skill in the art to modify the methods taught by Lotteau et al. in order to include the use of another statin, Pitavastatin, with their in vitro culturing of influenza viruses.  One would have been motivated to do so, given the suggestion by Lotteau et al. that the method can employ molecules, such as the statin, Simvastatin in order to increase influenza virus replication ability.  There would have been a reasonable expectation of success, given the knowledge that both simvastatin and pitavastatin exhibited some viral inhibition in vivo against influenza viruses, as taught by Kumaki et al.  In addition, MPEP § 2144.05 (II) (A) states, “…Optimization Within Prior Art Conditions or Through Routine Experimentation…“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation…”.  Therefore, the dosages of pitavastatin that would fall within the ranges of those claimed (0.001 uM to 10 uM in culture or of 0.05 uM or less in culture) would be arrived at through routine experimentation.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648